Citation Nr: 1642777	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  13-21 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a right knee disability, including as secondary to a service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1986 to May 1988.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

In correspondence dated in September 2013, prior to the promulgation of a decision in the appeal, the Veteran and his representative notified VA that the Veteran wished to withdraw his appeal seeking service connection for a right knee disability; there is no question of fact or law remaining before the Board in this matter.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matter of entitlement to service connection for a right knee disability.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  

The Board notes that, following issuance of the Statement of the Case, the Veteran submitted his substantive appeal as to the issue of service connection for a right knee disability.  In correspondence dated in September 2013, he withdrew his appeal as to this issue.  The Veteran's then-representative then submitted correspondence indicating a withdrawal of the issue.  Hence, there are no allegations of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider the appeal in this matter, and it is dismissed.  


ORDER

The appeal as to service connection for a right knee disability is dismissed.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


